Citation Nr: 9911819	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-03 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for bilateral plantar 
fasciitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from July 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston Salem 
that reduced a 10 percent rating for the bilateral foot 
disability, in effect since May 1991, to a noncompensable 
rating effective in March 1994.  A June 1996 rating decision 
then increased the noncompensable rating to 10 percent 
effective in January 1996, based on VA outpatient treatment 
records dated from January to May 1996.  


FINDING OF FACT

During the pendency of this appeal, the bilateral plantar 
fasciitis has been manifested by foot pain and tenderness, 
without evidence of deformity, limitation of motion, spasm, 
or characteristic callosities. 


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for 
bilateral plantar fasciitis from March 1, 1994 through 
January 29, 1996, are met. 38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5299-5276 
(1998).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for bilateral plantar fasciitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5299-5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim for increased 
evaluation is well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). Since 
the Board is satisfied that all relevant and available facts 
have been properly developed, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

The veteran's enlistment examination in July 1986 noted the 
presence of moderate bilateral pes planus, but the condition 
at that time was asymptomatic.  In April 1991, however, the 
veteran underwent a Medical Evaluation Board (MEB) proceeding 
at his own request because of chronic pain in both feet and 
inability to carry out the duties of his military occupation 
specialty.  His medical history revealed that he had reported 
to the Podiatry Clinic on numerous occasions since 1987 
complaining of bilateral arch pain, but without resolution of 
the problem.  There had been no improvement with soft shoes, 
nonsteroidal anti-inflammatory drugs, arch supports, or 
activity modification.  Orthopedic examination of the feet 
disclosed a forefoot varus-compensated foot type, with 
tenderness to palpation over the arch area of both feet.  The 
veteran stated that he was unable to run a road march and 
that wearing supports and taking medications had provided 
minimal relief.  MEB members concluded that this was most 
likely a self-limiting disease and would improve with 
continued rest and decreased activity.  No operative 
intervention was indicated.  Future treatment was to consist 
of activity modification, stretching exercises, and 
occasional medications.  The diagnosis was chronic plantar 
fasciitis, i.e., symptomatic flat feet, existing prior to 
service and becoming permanently service-aggravated.  

Initial VA disability evaluation examination in July 1991 
revealed some slight flattening of the longitudinal arches 
bilaterally, but no deformities.  There was some tenderness 
to palpation in the soles of the feet bilaterally.  An x-ray 
showed no significant pathological findings.  By rating 
decision in September 1991, the RO granted service connection 
with an evaluation of 10 percent from May 1991.  

VA orthopedic examination in June 1995 made reference to 
recent complaints of pain in the bilateral arch areas during 
prolonged standing and walking, requiring analgesics for 
relief.  No medical treatment had been obtained.  Bilateral 
foot examination revealed no specific tenderness, abnormal 
posture or appearance, functional deformity, abnormal gait, 
or secondary skin or vascular changes.  Although the veteran 
located the position of his pain in the posterior aspect of 
the arches, there was no tenderness or abnormality clinically 
present.  Reports of x-rays of the bilateral feet showed no 
significant pathological findings.  The diagnosis was history 
of bilateral plantar fasciitis without evidence of disease.  
Based on this decision, the 10 percent evaluation was reduced 
to a noncompensable rating effective in March 1994 by rating 
decision in June 1995.  

VA outpatient treatment reports from January through May 
1996, however, revealed bilateral foot pain, for which arch 
support shoes and Indocin were prescribed.  Based on these 
records, a June,1996 rating decision increased the 
noncompensable rating to 10 percent effective in January 
1996.  A VA Podiatry Clinic visit in August 1996 also noted 
complaints of right heel pain with swelling.  The diagnosis 
at that time was plantar fasciitis of the right foot.   

In an October 1996 communication to his representative, the 
veteran stated that his condition was severe and that it 
warranted a 50 percent evaluation.  He added that a VA 
physician had ordered evaluation for surgery, but that this 
had not been done.  Meanwhile, he stated, his condition 
continued to worsen.  

A VA podiatry examination in October 1996 noted that the 
veteran complained of foot pain.  On examination, he had mild 
to moderate pronation bilaterally.  There was good joint 
range of motion.  He was unable to rise to his toes due to 
foot pain.  He walked with the use of a cane.  

VA outpatient treatment records reflect that on podiatry 
evaluation in November 1996, the veteran reported history of 
nine years of foot pain with complaints of plantar fasciitis 
of both feet, worse in the right foot.  The veteran was seen 
to be limping.  Examination revealed no edema and full range 
of motion, with some tenderness to palpation.  He has had at 
least 10 steroid injections in both feet for ten years, 
reportedly providing little help.  Physical therapy was also 
to little avail.  The veteran was to be casted for foot 
orthotics.  A mental health examination was requested in 
April 1997.  A VA x-ray that same month showed that the 
frontal, lateral, and oblique views of both feet demonstrated 
no evidence of bony, joint, or soft tissue abnormality.  The 
veteran stated that he was not currently employed because he 
suffered pain when standing on his feet and did not have the 
educational qualifications for a desk job.  The assessment 
was ineffective coping due to feet. 

A VA podiatry examination in October 1997 noted a history of 
foot pain since 1988.  The examiner reported that he had 
reviewed the veteran's claims file.  The veteran said that 
the onset of pain in both feet had first occurred in 1988 
while he was walking on guard duty.  He had been treated 
initially with injections in both heels with Cortisone in 
1988 and subsequently with repeated heel injections, shoe 
orthotics, oral medication, and orthopedic shoes with crepe 
soles.  His current complaints were of constant pain in both 
heels, aggravated by prolonged standing and walking.  He 
alleged that he had been unable to work for the past year due 
to constant foot pain.  Physical examination revealed normal 
external appearance of both feet with a satisfactory 
longitudinal arch when standing.  There was tenderness to 
palpation over the plantar fascia originating from the medial 
calcaneal tuberosities in both feet.  There was full range of 
motion in the subtalar and mid-tarsal joints of both feet 
passively.  Sensory and vascular examination in the lower 
extremities was within normal limits.  Standing x-ray 
examination of the right and left feet did not show bilateral 
pes planus deformities.  The diagnosis was plantar fasciitis 
of the right and left feet.  

The veteran is currently evaluated by analogy to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 for bilateral pes planus.  
Pursuant to this code, a pronounced bilateral disorder, with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, warrants a 50 percent 
evaluation.  A severe bilateral condition, with objective 
evidence of marked deformity (pronation, abduction), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, warrants a 30 percent 
evaluation.  A moderate condition, bilateral or unilateral, 
with the weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet, warrants a 10 percent evaluation.  The 
condition is considered mild if the symptoms are relieved by 
built-up shoes or arch supports and is noncompensable.  

In considering static foot deformities, it is essential to 
make an initial distinction between bilateral flatfoot as a 
congenital or as an acquired condition.  If the condition is 
acquired, attention should be given to anatomical changes, as 
compared to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, and the medial tilting of the upper border 
of the astragalus.  Any of these abnormalities indicate an 
unfavorable mechanical relationship of the parts.  The 
forepart of the foot is abducted and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness.  Manipulation of the foot produces spasm of the 
Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  These symptoms should be apparent without regard to 
exercise.  38 C.F.R. § 4.57.  

In evaluating the veteran's current foot disabilities 
pursuant to Diagnostic Code 5276 and 38 C.F.R. § 4.57, it is 
noted that the veteran's symptoms consist principally of heel 
pain, particularly with prolonged use.  Repeat examination 
has failed to show objective evidence of any foot deformity 
or of characteristic callosities.  Limitation of motion of 
the feet has not been shown objectively, repeat x-rays have 
not shown pertinent abnormality, swelling on use has not been 
confirmed clinically and, in fact, the principle finding has 
consisted of heel tenderness to palpation bilaterally.  In 
view of this clinical picture, the Board finds that the 
bilateral plantar fasciitis is analogous to bilateral pes 
planus at the 10 percent rating.  The veteran is, therefore, 
not entitled to an evaluation greater than the currently 
assigned 10 percent.  He is, however, entitled to restoration 
of the 10 percent rating for the period from March 1,1994 to 
January 29, 1996, when a noncompensable rating was in effect.

This appeal commenced with the June 1995 rating decision that 
reduced the 10 percent rating for the plantar fasciitis to 
noncompensable from March 1, 1994.  The 10 percent rating was 
restored effective January 30, 1996.  In view of the fact 
that the disability picture associated with bilateral plantar 
fasciitis has been essentially unchanged during the pendency 
of the appeal, and with application of the benefit of the 
doubt rule, restoration of the 10 percent rating is warranted 
from March 1, 1994 through January 29, 1996.


ORDER

Entitlement to restoration of a 10 percent rating for 
bilateral plantar fasciitis from March 1, 1994 through 
January 29, 1996 is granted, subject to the criteria that 
govern the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for 
bilateral plantar fasciitis is denied.  



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals



 

